Citation Nr: 1414691	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-32 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2011, and a copy of the hearing transcript is of record.

In a December 2013 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The VA Appeals Management Center (AMC) continued the previous denial in a February 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.


FINDING OF FACT

The evidence does not indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.



CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

VA has the duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).  The veteran's increased rating claim arises from his disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding VA's duty to assist, the RO has obtained the Veteran's service treatment records (STRs), as well as VA and private treatment records, in furtherance of his claim.  Further, the Veteran submitted a waiver in February 2014, stating that he does not have any additional evidence regarding his appeal and waived the right to have the case remanded to the RO if the Veteran locates and wishes to submit evidence at a later time.

Pursuant to the December 2013 Board Remand, the Veteran was afforded a VA examination in January 2014.  The examination report reflects that the VA examiner thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and provided an opinion that appears to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the January 2014 VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2013).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2013).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2013).  In cases where the scheduler criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 (2013).

The central inquiry is: "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans.  38 C.F.R. §§ 4.1, 4.15 (2013).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment.  Therefore, the question now presented is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363. 

When the claim is in equipoise, the reasonable doubt rule is for application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

III.  Analysis

In this case, the Veteran contends that he is unable to continue working as an installer of window blinds and draperies, and ultimately lost his business as a result of his worsening PTSD symptoms.  The Veteran is currently service-connected for PTSD, rated as 70 percent disabling.  Thus, the Veteran meets the schedular percentage requirements for eligibility for TDIU.  See 38 C.F.R. § 4.16(a).

In the December 2013 remand, the Board found that the evidence of record contained contradictory medical findings and inadequate information, and instructed the RO to schedule the Veteran for a VA psychiatric examination to clarify whether the Veteran is capable of obtaining and maintaining substantially gainful employment.  More specifically, the remand directives instructed the VA examiner to comment on how the Veteran's PTSD affects his ability to engage in any full-time employment consistent with his education and occupational experiences, including whether any form of 'light duty' is possible.

At the January 2014 VA examination, the examiner did not find that the Veteran had total occupational and social impairment.  Instead, the Veteran was likely to be moderately impaired in a work environment that required: frequent (face-to-face) interactions with customers, co-workers, or supervisors; and the ability to sustained concentration and focus as normally found in most jobs.  He was also likely to be mildly impaired in a work environment that: contained moving machinery or equipment; is fast-paced, complex, and/or frequently changing; and that requires rigid adherence to a set work schedule.  The examiner thus opined that, given the Veteran's preference to limiting social interactions, he would be best suited for jobs such as bookkeeping, accounting, medical records and health information technician, graphic design, paralegal studies, information security analyst, medical laboratory technician, software engineer, and technical writer.  He also stated that the Veteran may do better in telephone-related jobs because they do not involve face-to-face interactions.

Based on the evidence of record, the Board finds that a rating of TDIU is not warranted.  The Board has considered the Veteran's statements that he is unemployable due to his PTSD.  In this regard, the Board notes that the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, he is not competent to identify wither his symptoms render him unemployable under VA regulations.  On the other hand, such competent evidence concerning the effect of the Veteran's PTSD on his employability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board recognizes that the Veteran's PTSD is evaluated as 70 percent disabling, which necessarily contemplates some level of occupational impairment.  However, as stated above, the fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  Rather, the ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, supra.  The Board finds, in the instant case, that the evidence weighs against a finding that due to his service-connected psychiatric disability, the Veteran is unable to perform the physical and mental acts required by employment, as evidenced by the fact that a psychiatric examiner concluded that from a mental health perspective, the Veteran would be employable.

Therefore, as the evidence does not establish that the Veteran is unemployable due to his service connected disability, the appeal is denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


